A. A. MORROW, Chief Justice
This case involves the title to the land Siigavaa. The District Court has no jurisdiction concerning real property or rights concerning same—Sec. 3(21) of the Codification. There being no jurisdiction this case is dismissed.
The Chief Justice has examined the record in the case of Saole & Togia v. Sagatu in the High Court (No. 1-1919) in which case the title to the land Siigavaa and Niusi was involved. The decision in that case read as follows:
“This case involves the title to lands Siigavaa and Niusi located near Utumea in the Eastern District of the Island of Tutuila, having come on to be heard before the High Court of American Samoa on the 14th day of February 1931.
Present American Judge H. P. Wood and Native Judges Muli and Lutu.
The Testimony of the parties having been taken and at the conclusion of the testimony the parties having agreed to meet with County Chief Leiato of Fagaitua, a claimant to the property, to dis*557•cuss and decide the ownership thereof and in accordance with said decision of the parties, they having met and arrived at a decision, it was reported to the court as hereinafter set forth.
IT IS ORDERED, ADJUDGED AND DECREED as follows:—
That the survey made by Saole and Togia and the objection filed by Fonoti and Sagatu shall be dismissed, each of them continuing to use his own plantation; the question regarding the pule to the land being set aside.
Sagatu and Fonoti shall continue using the plantations that are in Niusi and Togia and Saole shall continue using the plantations that are in Siigavaa but any of the parties may use the land termed bush land without objection from any of the parties.”
It is suggested that if after an examination of the foregoing decision there still exists a dispute between Fanua and Tupu the matter be taken to District Governor Leiato again inasmuch as he presided over the conference in which the agreement set out in the Court’s decision was reached.